NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 No. 09-2756


                        UNITED STATES OF AMERICA

                                      v.

                                KEITH BOLT,

                                    Appellant


               On Appeal from the United States District Court
                         for the District of New Jersey
                    District Court No. 3-92-cr-00460-001
              District Judge: The Honorable Anne E. Thompson


              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              March 11, 2010

          Before: AMBRO, SMITH, and ALDISERT, Circuit Judges

                            (Filed: April 27, 2010)


                                  OPINION


SMITH, Circuit Judge.

     On April 2, 1993, Keith Bolt pleaded guilty to possessing crack cocaine


                                       1
with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The District

Court sentenced him to 84 months of imprisonment, the minimum sentence under

the applicable 84 to 105 months Sentencing Guidelines range, followed by four

years of supervised release. His supervised release term commenced on January

31, 2001.

      In May of 2009, the Government filed a third petition for revocation of

supervised release based on four violations: (1) Bolt’s failure to register as a sex

offender in New Jersey, as required by Megan’s Law; (2) his attempt to cash a

fraudulent cashier’s check; (3) his failure to truthfully answer all of his probation

officer’s inquiries; and (4) his failure to report to his probation officer. Pursuant

to a plea agreement, the Government agreed to dismiss the other three charges if

Bolt pleaded guilty to failing to report to his probation officer. On June 8, 2009,

Bolt appeared before the District Court and admitted that he had failed to report to

his probation officer. The Court revoked his supervised release. After

determining that the applicable Guidelines range was 7 to 13 months of

imprisonment, the District Court sentenced Bolt to 10 months, to be followed by

an additional year of supervised release.

      Bolt appeals from that sentence, arguing that the District Court’s sentence

was procedurally unreasonable. We will affirm the judgment of the District



                                            2
Court.1

      We review Bolt’s sentence for reasonableness. United States v. Bungar,

478 F.3d 540, 542 (3d Cir. 2007). A revocation of supervised release is

procedurally reasonable when the record demonstrates that the sentencing court

gave meaningful consideration to the 18 U.S.C. § 3553(a) factors referenced in 18

U.S.C. § 3583(e). Bungar, 478 F.3d at 543-44. A district court need not discuss a

defendant’s clearly nonmeritorious arguments, or otherwise “discuss and make

findings as to each of the § 3553(a) factors if the record makes clear the court took

the factors into account in sentencing.” Id. at 543 (internal citations and quotation

marks omitted); see also United States v. Jackson, 467 F.3d 834, 841 (3d Cir.

2006) (noting that the record must show “a true, considered exercise of discretion

on the part of a district court, including a recognition of, and response to, the

parties’ non-frivolous arguments”).

      Bolt argues that the sentence imposed following the third revocation of

supervised release was procedurally unreasonable because the District Court failed

to meaningfully consider the fact that his original, 84-month sentence of

imprisonment was allegedly 14 months longer than necessary in light of the

Sentencing Commission’s 2008 amendment to the Sentencing Guidelines for crack


1
       The District Court had subject matter jurisdiction under 18 U.S.C. § 3583(e). This
Court has jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                            3
cocaine offenses. See U.S.S.G. § 2D1.1(c); U.S.S.G. Supp. to App. C 226-31

(2008) (Amendment 706). He claims that the District Court was required to

recognize this additional 14 months of imprisonment in considering the § 3553(a)

factors when sentencing him on his third revocation of supervised release. We

disagree.

      Bolt’s argument that the District Court should have considered the

retroactivity of the amendments for crack cocaine offenses clearly lacks merit as it

is expressly foreclosed by Application Note 4(A) of U.S.S.G § 1B1.10. That

Application Note clarifies that “[o]nly a term of imprisonment imposed as part of

the original sentence is authorized to be reduced under [U.S.S.G. § 1B1.10.]” The

Application Note specifically states that retroactive application of an amendment

to the Sentencing Guidelines “does not authorize a reduction in the term of

imprisonment imposed upon revocation of supervised release.” U.S.S.G. §

1B1.10; see also United States v. Forman, 553 F.3d 585, 588-89 (7th Cir. 2009)

(rejecting argument that Amendment 706 entitled defendant, who had already

served his full term of imprisonment, to a reduced sentence for violating

supervised release).

      Bolt’s argument that the District Court should have considered the

retroactivity of the amendments in considering his history and characteristics as

well as the need to avoid unwarranted sentence disparities is also flawed. The

                                         4
purpose of revocation of supervised release is to sanction the defendant’s “breach

of trust” for violating the conditions of supervised release. See United States v.

Dees, 467 F.3d 847, 853 (3d Cir. 2006). This objective is distinct and independent

from the purposes of the original sentence. Id.

      Thus, the crack cocaine amendment has no application to the term of his

supervised release, which was revoked by a District Judge who was familiar with

Bolt’s case history and sentenced him for his breach of trust in violating the

conditions of his supervised release. After noting its familiarity with Bolt’s

history, particularly his original crime 16 years ago and his subsequent supervised

release violations, the District Court concluded that Bolt needed “to get his life

together.” The record, which demonstrates the District Court’s knowledge of

Bolt’s history, the arguments presented by Bolt’s attorney at the revocation

hearing, and the statements made by the District Court immediately before

pronouncing Bolt’s sentence, makes clear that the District Court took the relevant

§ 3553(a) factors into account in sentencing.

      Accordingly, we will affirm the judgment of the District Court.




                                          5